                        Case 16-13518-LMI        Doc 286     Filed 08/05/19    Page 1 of 3




        ORDERED in the Southern District of Florida on August 5, 2019.




                                                            Laurel M. Isicoff
                                                            Chief United States Bankruptcy Judge
_____________________________________________________________________________


                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA

         In re:                                            Case No. 16-13518-BKC-LMI

         JAMES JUNIOR WARRING,                             Chapter 13

                    Debtor.
         ________________________________/

                    ORDER ON MOTION OF CREDITOR MCCORMICK 105, LLC FOR
                          AWARD OF POST-PETITION ATTORNEY’S FEES

                  This matter came before the Court on July 2, 2019 at 9:30 a.m. on Motion of Creditor

        McCormick 105, LLC for Award of Post-Petition Attorney’s Fees (ECF #269) (the “Attorney

        Fee Motion”). The Court has considered the Attorney Fee Motion, the arguments of counsel,

        and the Debtor’s Supplemental Response in Opposition to Creditor McCormick 105, LLC’s

        Objection to Debtor’s Modified Plan and Motion for Award of Post-Petition Attorney’s Fees

        (ECF #282)(the “Objection”), as well as applicable law, and has determined it is appropriate to

        award Secured Creditor McCormick 105, LLC (“Secured Creditor”) $3,997.50 in post-petition

        fees through April 24, 2019 and $30.00 in expenses to be paid by the Debtor through his

        Chapter 13 plan.
                 Case 16-13518-LMI             Doc 286       Filed 08/05/19         Page 2 of 3




        The Court has reduced the requested fees significantly. There are several reasons. First,

the Secured Creditor’s counsel seeks fees that are clearly not covered under the terms of the

Mortgage.1 For example, the Secured Creditor seeks to charge the Debtor for fees relating to the

sale of a property that is not subject of the Secured Creditor’s security interest. Second, the

Secured Creditor seeks to charge the Debtor for monitoring the bankruptcy case and

communicating information to the client. While the Court agrees that it is appropriate under the

attorney fee provision of the mortgage (if it is still effective) to charge for reviewing subsequent

modified plans and conveying that information to the client, that should take no more than .3

hours, by one attorney, for each modified plan, assuming there is no change of treatment. In this

case Secured Creditor’s counsel has not only reviewed each modified plan, but filed objections,

for reasons that are unclear, since, according to the Debtor, the Secured Creditor’s treatment

(other than adding the attorney fees) has not changed. Third, much of the fees sought by the

Secured Creditor, to the extent that fees are covered under the Mortgage, are unreasonable. For

example, the Secured Creditor seeks to charge the Debtor the cost of an associate learning about

basic aspects of bankruptcy. While that may be appropriately charged to the client, it is not

appropriate to charge the Debtor. Moreover, there were many tasks for which there was far too

much work spent, or the entries appear to be duplicates, or there was unnecessary multiple

reviews by other parties. It is hard to understand why one senior attorney was reviewing and

revising the work of another senior attorney. Fourth, it was not appropriate to charge the Debtor

for any work relating to whatever was going on in the state court post sale. Finally, the Court




1
  The Debtor did not object to the claim of fees on the basis that, since there is no longer a mortgage, but only a
judgment, that the attorney fee clause of the mortgage no longer applies to either party. Thus, the Court has made
no finding, whether, and to what extent, the attorney fee provision survives foreclosure. The Court notes that the
prior fee dispute was based on an acknowledgment by both parties that the appellate process preserved the attorney
fee provision for purposes of that dispute.

                                                         2
               Case 16-13518-LMI         Doc 286      Filed 08/05/19     Page 3 of 3




agrees that it is not reasonable to charge the Debtor for efforts made to get the Debtor to pay any

fees as a lump sum. Bankruptcy law on this issue is very clear; once the Debtor said “no” that

should have been the end of it.

       However, the Court does not agree with the Debtor that no fees are due. There were

some post fee hearing issues, including setoff, that required some work on the part of the Secured

Creditor’s counsel, as well as minimal allowance (as noted) for monitoring the case to make sure

there were no changes made to plan treatment. Going forward, unless the Debtor seeks to modify

the Secured Creditor’s treatment adversely, the Court does not expect that any time, other than

the minimal monitoring necessary, will be required. Of course, counsel for Secured Creditor

must protect its client’s interest in the way counsel believes is appropriate. That does not mean,

however, that that expense can be passed on to the Debtor.

       The Court has disallowed all expenses other than the Court Call cost. It is absolutely

NOT appropriate to seek payment from the Debtor for lunch costs. Since parking costs were not

separately identified the Court will not allow these charges. As for copy costs, because the

Secured Creditor inappropriately sought expenses relating to the state court case, this Court

cannot determine what charges were associated with the bankruptcy case. Finally, the Court

finds that almost none of the research done by counsel is chargeable against the Debtor.

Consequently, the research charges are not allowable against the Debtor.

                                                ###

Copies furnished to:
Nicholas G. Rossoletti, Esq.

        Attorney Rossoletti shall serve a copy of this Order upon all parties in interest and file a
certificate of service with the clerk of court.




                                                  3
